Exhibit 10.26


*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2



FIRST ADDENDUM entered into by and between INDUSTRIAS ASOCIADAS MAQUILADORAS,
S.A DE C.V., herein represented by Mr. Eduardo Mendoza Larios, hereinafter
referred to as “LESSOR”, and INDUSTRIAL VALLERA DE MEXICALI S.A. DE C.V.
hereinafter to as “LESSEE”, represented by its legal representative, Sr. Sergio
Tagliapietra Nassri, and with acknowledge of MASIMO CORPORATION, hereinafter
referred to as “GUARANTOR”, represented in this act by Yongsam Lee, pursuant to
the following RECITALS and CLAUSES:
R E C I T A L S
Both parties declare:
I. That LESSOR and the LESSEE have entered into a Lease Agreement dated on
September 1st, 2007 (herein after referred to as the “Lease Agreement”) whereby
LESSOR leased certain property to LESSE located at “Palaco Industrial Park”, in
the City of Mexicali, Baja California, with a total constructed area of 8,882.18
square meters (eight thousand eight hundred and eighty two point eighteen square
meters), equivalent to 95,607.00 square feet (ninety five thousand six hundred
and seven square feet).
II.     That it’s their intention to execute this First Addendum to expand the
Leased Property with 53,797 (fifty three thousand seven hundred and ninety
seven) additional square feet of constructed area to have a total of 149,404
square feet (one hundred forty nine thousand four hundred and four) of
constructed leased area; with the location, dimensions, boundaries and adjoining
properties detailed in the plot plan attached hereto as “Exhibit A”; and to
extend the Lease Term by a new term of seven (7) years commencing on
December 17, 2013 and ending on December 16, 2020.
III.     That the powers of attorney under which they represented LESSOR and
LESSEE are still in effect, and that such have not been revoked or limited in
any manner, and consequently they mutually acknowledge their representation and
capacity for all legal purposes;
Pursuant to the above the parties agree as follows:
CLAUSES
1.     EXPANSION OF THE LEASED PROPERTY AND RIGHT OF FIRST REFUSAL.
LESSOR and LESSEE expressly agree and accept to expand the Leased Property with
53.797 (fifty three thousand seven hundred and ninety seven) additional square
feet of constructed area by an expansion of the Building to have a total of
149,404 square feet (one hundred forty nine thousand four hundred and four) of
constructed area, and the improvements thereon required by LESSEE and to be
provided by LESSOR, all described in “Exhibit A1” attached to this Addendum.
LESSOR will execute the expansion of 53,797 additional square feet and
additional parking space in a period of 5 months commencing on July 17, 2013 and
the formal delivery to LESSEE shall be on December 17, 2013.



--------------------------------------------------------------------------------




LESSEE shall have an additional parking space parking spaces, described in
“Exhibit A” for the exclusive use and control of LESSEE, same that shall be
guarded with LESSEE’S security personnel during the Lease Term.
The parties further expressly agree that during the Lease Term, LESSOR grants
LESSEE an irrevocable right of first refusal for renting the building planned to
be built in the industrial park adjoining to Venustiano Carranza Boulevard. Once
LESSOR has received an offer from a third party, it will immediately notify
LESSEE, who will enjoy of a period of 15 (fifteen) calendar days in order to
exercise its right of first refusal to lease such new building.
2.     EXTENSION OF THE LEASE TERM AND OPTION TO EXTEND.
A.     LESSOR and LESSEE agree to extend the Term of the Lease Agreement for a
new term of seven (7) years mandatory for the parties, therefore the new Term
will commence on December 17, 2013 and will end on December 16, 2020.
B.     Option to Extend. LESSEE shall have the right to request the extension of
the Term herein agreed upon the terms, conditions and rents set forth herein,
for one (1) additional period of seven (7) years, by giving written notice to
LESSOR not less than one hundred and eighty (180) calendar days prior to the
expiration of the Lease Term, provided that LESSEE is not then in default in
payment of rent or of any other obligation. The parties hereby agree that lack
of timely and formal notice by LESSEE to exercise the Extended Term herein
referred, shall be understood that LESSEE does not intent to extend the Lease
Term.
3.     RENT AND MAINTENANCE FEE.
A.     As from December 17, 2013, as total rent of the “Leased Property” of
149,404 square feet (one hundred forty nine thousand four hundred and four) of
constructed area, LESSEE shall pay LESSOR the amount of […***…], Legal Currency
of the United States of America) per square foot, equivalents to […***…], Legal
Currency of the United States of America; plus […***…] of Value Added Tax (IVA
by its Spanish acronym) or the corresponding at the moment of payment, payable
in advance to LESSOR in LESSOR’S address.
If such rent is no paid within the first five (5) days of each month, it shall
become delinquent and late penalty fees will be applied at the rate of five per
cent (5%) per month, payable precisely in United States Currency. B.    
Maintenance Fee: Also as from December 17, 2013, LESSEE shall pay to LESSOR a
monthly maintenance fee at the rate of […***…], Legal Currency of the United
States of America) per square foot equivalent to […***…], Legal Currency of the
United States of America) monthly; plus […***…] of Value Added Tax (IVA by its
Spanish acronym) or the corresponding at the moment of payment, which shall be
payable jointly with the monthly rent.
If such maintenance fee is no paid within the first five (5) days of each month,
it shall become delinquent and late penalty fees will be applied at the rate of
five per cent (5%) per month, payable precisely in United States Currency.

2
*Confidential Treatment Requested



--------------------------------------------------------------------------------




C.     Increase. Both Rent and maintenance fee herein established will be
increased annually in the terms described on the Lease Agreement as from the
first lease year herein extended.
4.     SECURITY DEPOSIT.
LESSEE hereby delivers the amount of […***…], Legal Currency of the United
States of America) to complete the requirement of a security deposit of 3 months
of rent, as deposit in guaranty for compliance of the obligations assumed in the
lease agreement and hereunder by LESSEE, including but not limited to payment of
rents, environmental damage or contamination of the Leased Property and shall be
reimbursed to LESSEE by LESSOR upon termination of the Lease Agreement in the
terms therein described.
5.     GUARANTY.
GUARANTOR hereby acknowledges and accepts the agree by LESSEE under this
addendum, and also that the Guaranty granted in relation to the Lease Agreement
is in full force and effect and still applies to the Lease Agreement as amended
by this First Addendum.
6.     All other terms and conditions of the Lease Agreement, including the ones
relative to the Guaranty and Insurance and all stipulations contained therein
will remain and continue in full force and effect as contained in such Lease
Agreement, therefore this addendum does not cause novation. The Lease Agreement
previously executed by the parties on September 1st, 2007 shall govern any
matter related to the Lease, which is not specifically addressed herein,
including the original and additional leased properties described above.
7.     This document is referred to all of the AMENDMENTS made to the Lease
Agreement, and forms a part of the same as one whole document; both contain the
conditions and promises made between the parties, and may not be modified orally
or in any manner other than by a written agreement signed by the authorized
representatives of the parties.
8.     The parties hereunder agree that everything to the interpretation and
compliance of this First Addendum and the Lease Agreement, they expressly submit
to the jurisdiction of the Civil Courts of the City of Mexicali, State of Baja
California, expressly waiving any other jurisdiction which might be applicable
by reason of their present or future domiciles or otherwise.
IN WITNESS WHEREOF, the parties have executed this First Addendum to the Lease
Agreement in the city of Mexicali, Baja California, Mexico, on the 15th day of
July of 2013.

3
*Confidential Treatment Requested



--------------------------------------------------------------------------------




LESSOR:
Industrias Asociadas Maquiladoras,
S.A. de C.V.
/s/ Eduardo Mendoza Larios                         
Eduardo Mendoza Larios
Legal Representative
LESSEE:
INDUSTRIAL VALLERA DE MEXICALI S.A. DE C.V.
/s/ Sergio Tagliapietra Nassri                    
Sergio Tagliapietra Nassri
Legal Representative
WITNESSES:
/s/ Lope Palomino                        
Lope Palomino
/s/ [Illegible]                            
Guarantor Acknowledges and accepts the terms set forth in this Addendum as
described in the Fourth Clause.
GUARANTOR:
MASIMO CORPORATION.
/s/ Yongsam Lee                    
Yongsam Lee
Legal Representative

4
*Confidential Treatment Requested

